Citation Nr: 1547371	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  08-24 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty in the United States Public Health Service
(USPHS) Commissioned Corps from August 1989 to July 1990.  Active duty
includes full-time duty as a commissioned officer of the USPHS.  38 C.F.R.
§ 3.6(b)(2) (2015).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from
a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2010, the Veteran failed to appear, without explanation, for a Board hearing.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2015).

In March 2012 and September 2014, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

Effective January 1, 2000, the Veteran's service-connected disability precludes him from securing or following substantially gainful employment consistent with his education and industrial background.



CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met, effective January 1, 2000.  
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issues decided in the instant document, VA provided adequate notice in letters sent to the Veteran in January 2008.

Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c) (4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  The Veteran has not reported any private treatment.  Additionally, the Veteran was provided a proper VA examination and opinion on his employability in January 2015.  

In sum, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


Analysis

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2015).  However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

The Veteran has one service-connected disability; tendonitis, left (dominant) shoulder, rated as 40 percent disabling.  At a 40 percent evaluation, the Veteran's service-connected left shoulder tendonitis does not render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, all Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id. 

However, the Board finds that Bowling and Floyd's prohibition against granting an extraschedular TDIU in the first instance has been implicitly overruled through the issuance of the Court's decisions in Thun and Anderson, as well as the Federal Circuit's affirmance of Thun and its decisions in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014).  It simply defies logic and the intent of the law that the Board is able to review de novo the determinations of the Director of Compensation, yet must send it to him in the first instance, even when the Board finds that the evidence of record already shows the Veteran is incapable of obtaining or engaging in substantially gainful employment.  

Moreover, in a recent precedential decision, one of the Judges of the Court, in a concurring opinion, disagreed with the holding in Bowling and, cited Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992), in determining that the Board had the authority to award extraschedular TDIU in the first instance.  See Wages v. McDonald, No. 13-2694, 2015 WL 293616, at *6 (Jan. 23, 2015) (Kasold, J., concurring).  The Wages majority separately noted that, "[i]n sum, the Secretary's contention that § 4.16(b) vests an extraschedular TDIU award solely within the nonreviewable discretion of the Director conflicts with the statutory mandate that the Board provide the final decisions on section 511(a) benefits determinations.  Accordingly, this contention is rejected."  Id. at *5. (emphasis added).  Finally, the majority, in a footnote, observed the current absurdity inherent in the § 4.16(b) process, noting that "Although it is not clear how the Secretary's approach of inserting the Director into the regulatory process while refusing to recognize the Director as the agency of original jurisdiction fits within the statutory scheme for adjudicating VA benefits claims, see, e.g., 38 U.S.C. § 7105 (providing for Board review of decisions by an agency of original jurisdiction), we need not further address this issue in the absence of a direct challenge to that process.") Id. at *5 fn 4 (emphasis added).  

Therefore, given the Board's reasoning as outlined above, it will not make the Veteran wait for any further processing by VA.  See Delisio v. Shinseki, 25 Vet. App. 45, 63 (2011) (Lance, J., concurring) ("There is an unfortunate-and not entirely unfounded-belief that veterans law is becoming too complex for the thousands of regional office adjudicators that must apply the rules on the front lines in over a million cases per year."); cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law").

In this case, the Veteran claims that he is unemployable due to his service-connected left shoulder disability.  He has reported that he does not have a right arm and he lost 85 percent use of his left arm.  He has also reported that he takes three different narcotics for his service-connected left arm disability, which prevent him from working.  See February 2008 statement and July 2015 Appellant's Post-Remand Brief.  Earlier in the appeal period, the Veteran reported that he last worked due to his left shoulder disability in November 1990, December 1997, and December 1999.  However, in his most recent correspondence, he has asserted that he has not worked since December 31, 1999, due to his left shoulder disability.  See March 2001, October 2001, February 2008 and December 2014 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  Furthermore, as noted below employment information shows that the Veteran last worked in January 2000.  

Information from Country Doctors, Inc. shows that the Veteran worked there as a physician's assistant and clinical pharmacist from October 1990 to September 1999, and that he left the job due to health reasons.  Information from Brewster Memorial Hospital indicates that the Veteran worked there as a physician's assistant from September 1999 to December 30, 1999.  Information from Big Bend Regional Medical Center shows that the Veteran worked there from October 1999 to January 2000 as a physician's assistant.  

An April 2008 VA examiner opined that the Veteran would still be able to work in a sedentary position with his left shoulder tendonitis.  However, the Board finds that there is ample evidence of record supporting the Veteran's claim that he is unemployable due to his left shoulder disability.  Specifically, a June 2003 VA examiner opined that the Veteran was unable to do any kind of work with his arm over his head or away from his body, and that he was confined to using his hands at his side or in front.  The July 2012 VA examiner opined that the Veteran's service connected left shoulder disability impacted his ability to work and he was unemployable.  In addition, the January 2015 VA examiner opined that the Veteran's left shoulder disability alone, independent of his non-service-connected disabilities, renders him unable to secure or follow a substantially gainful occupation.  His rationale was that the Veteran has zero degrees of range of motion and therefore, he would not be able to perform any occupation that required use of his arm.  

The evidence shows that Veteran's work history consists essentially of work as a physician's assistant, which would presumably involve a lot of arm movement involving the shoulders, including overhead lifting.  The medical record shows significant impairment as result of his service-connected left shoulder disability.  The evidence also shows that the Veteran last worked in January 2000, and he has reported that he stopped working at the end of December 1999 due to his left shoulder disability.  Based on these findings, the Board resolves all doubt in favor of the Veteran, and concludes that the Veteran was rendered unemployable as a result of his service-connected left shoulder disability, effective January 1, 2000.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, supra; 38 C.F.R. §§ 4.15, 4.16, 3.340, 3.341.


ORDER

Entitlement to a TDIU is granted, effective January 1, 2000, subject to the rules governing the payment of monetary benefits.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


